DETAILED ACTION 
Response to Amendment
This office action has been issued in response to the response filed 4-5-21.  Claims 1-2, 4-12, 15-17, 19, 21-32 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending and/or arguing the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.  

Election/Restrictions
Newly submitted claims 21-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reason: If the claims had been presented along with the originally presented claims 1-20, a restriction would have been required. More specifically, if new claims 21-32 and original claims 1-20 were submitted together, they would have been restricted as being directed to two subcombinations useable together in a single combination.  Original claims 1-20 were directed to a memory device configured to store data in a program operation, and read stored data and temporarily store the read data in a read operation ... wherein a first operation of storing the data temporarily stored in the memory device in the buffer memory and a second operation of outputting the data stored in the buffer memory to the host are performed in parallel.  New claims 21-32 are directed to: A memory system comprising: a memory device configured to perform a read operation of reading data and outputting the data in a read transmission unit ... wherein a read transmission unit sequentially output the plurality of data sub-groups to the buffer memory, and to generate a read streaming start signal indicating that output of the data is started and a slot index indicating a position where the data is to be stored in the buffer memory; a buffer controller configured to control the buffer memory to allocate a storage space corresponding to a size of the data in response to the read streaming start signal; and a second DMA controller configured to sequentially transfer the plurality of data sub- groups input to the buffer memory to the host in response to the slot index, wherein, when the second DMA controller sequentially transfers 
37 CFR  1.145 states: If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention  previously claimed if the amendment is entered, subject to reconsideration and review as provided in §  1.143 and 1.144

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 21-32 are withdrawn from consideration as being directed to a non-elected invention and previously submitted claims 1-2, 4-12, 15-17, 19 remains for reconsideration.  See 37 CFR 1.142(b) and MPEP § 821.03.
The inventions are distinct, each from the other because of the following reasons:  
Inventions I (claims 1-20) and II (claims 21-32) are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, the inventions as claimed provide unique means for reading and writing data using parallel data transfer.  Moreover invention II uses allocation mechanisms and slot index limitations which are unnecessary to practice invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter because one invention deals with parallel data transmission while the other uses sequential data transmission. Subcombination I has separate utility such as being usable in systems that perform parallel data transfer.
Restriction for examination purposes as indicated is proper because the inventions listed in the instant office action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant has already received an action on the merits for the claims of invention I originally filed 04/06/20.  
Claims 21-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03


Claim Rejections - 35 USC § 112

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim limitation(s): “sequentially securing a storage space having the data size of the read transmission unit” are not supported in the original disclosure.  Rather the specification teaches in 0077 “The schedule engine outputs a data storage reservation signal reservation signal to the buffer memory 1270 to secure a storage space for the data group(s) to be received from the flash DMA 1280, in response to the read streaming start signal RSSsignal. The buffer memory 1270 prepares for a write operation by securing a storage space having a size equal to the total data size of the data group(s), in response to the data storage reservation signal” but is silent regarding sequentially securing a storage space having the data size of the read transmission unit. As such the new limitation(s) amount to new matter. Claim 19 is rejected on dependency merits.

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-12, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce et al (US patent # 9971524) in view of Bruce et al. (US patent # 7620748) hereinafter “Bruce2”.  	With respect to independent claim 1, 12, 17 Bruce discloses: A memory system [storage system – Bruce fig 1] comprising: 
            a memory device configured to store data in a program operation, and read stored data and temporarily store the read data in a read operation [read/write or load/store operations may be buffered via buffer memory and/or cache memory - Bruce col 1 lines 22-31, col 2 lines 21-60]; and 
            a controller configured to transmit data to the memory device [a plurality of DMA controllers coupled to a plurality of solid-state non-volatile memory devices - Bruce col 2 lines 15-20], wherein the controller includes: 
            a flash direct memory access (DMA) configured to read and output the data temporarily stored in the memory device in the read operation [plurality of DMA controllers each have a plurality of DMA engines configured to access flash memory to read and output data temporarily stored in a memory device in the course of executing a read operation - Bruce fig 1 in view of col 2 lines 46-60]; 
            a buffer memory configured to store the data output from the flash DMA [at least flash buffer chip and cache - Bruce col 2 lines 21-60] [cache buffer 204 - Bruce2 fig 2]; and 
            a host DMA configured to read the data stored in the buffer memory and output the read data to a host [host side DMA2 202 – Bruce2 fig 2] [a Read from Flash command issued by the system host will result in the DMA engines receiving an instruction to retrieve a specific data stripe from the storage array through a flash buffer – Bruce col 2 lines 46-60], 
	         wherein a first operation of storing the data temporarily stored in the memory device in the buffer memory and a second operation of outputting the data stored in the buffer memory to the host are performed in parallel [Hardware assisted non-volatile memory-to-input/output direct memory access (DMA) transfer.  The present invention improves on the above process using two novel schemes; 1) The use of dependency table to facilitate the transfer from memory-to-IO with less intervention from the processor and 2) the use of Bus Snooping scheme to bypass the transfer to cache making the transfer directly from memory to IO bus. This makes the transfer from memory to IO completed in single transfer – Bruce2 title, abstract ] [data transfer from memory to host via buffer/cache is performed concurrently or in parallel – Bruce col 2 line 46 – col 3 line 15], 
	         wherein, in the first operation, the flash DMA receives the data having a data size of a read transmission unit [read transmission unit may be one of a stripe width which refers to the number of parallel stripes that can be read from the storage array simultaneously - Bruce col 1 line 40-62; Striping means that data is divided into chunks of a certain size to be distributed to the devices across the storage array. The first stripe of data is sent to the first device, then the second stripe to the second device, and so on. The storage array has two critical parameters that have an important impact on the performance of the striped data in the storage array. The first key parameter is the stripe width of the storage array. Stripe width refers to the number of parallel stripes that can be written to or read from the storage array simultaneously. The second important parameter is the stripe size of the storage array, sometimes also referred to by the terms such as block size, chunk size, stripe length or granularity. This term refers to the size of the stripes written to each device – Bruce col 1 line 49-62], divides the data into multiple data sub-groups each having a data size smaller than the data size of the read transmission unit [transferring large blocks of data through a scatter-gather approach. The term "scatter" pertains to the distribution of the whole data to the entire mass storage system to virtually any flash device in the storage system. Likewise, the term "gather" relate to the fact that each small piece of data scattered throughout the storage system is retrieved to reconstruct the original data in the cache. The concepts of striping and interleaving are utilized to achieve the scatter-gather approach for the data transfer - Bruce col 4 lines 15-26], and outputs the multiple data sub-groups to the buffer memory [A DMA engine will initiate a read operation from the corresponding flash device through a flash buffer chip. Data stripe retrieved from the flash devices are transmitted over the flash memory bus and buffered by the flash buffer chip. The flash buffer chip forwards the data in its buffer to the DMA controller via a high speed bus. Lastly, the DMA engine forwards data stripe in the DMA controller's data buffer to the cache. With each DMA engine performing its corresponding data transfer for assigned data stripes, original data is reconstructed in the cache. The I/O interface, in turn, is in charge of the transfer of the reconstructed data in the cache to the requesting system host - Bruce col 1 lines 47-60], wherein, during the second operation, the host DMA receives a first data sub-group among the multiple data sub-groups stored in the buffer memory prior to a second data sub-group among the multiple data sub-groups, and outputs the first data sub-group to the host [While DMA2 202 descriptors are being prepared, DMA1 201 descriptors can be prepared in parallel… index0 status is "ready", once the first descriptor 212 of DMA1 201 is ready, DMA1 201 can start transferring data from memory 203 to cache 204 filling up the first data buffer 205, and index0 status changes from "ready" to "active". DMA2 202 is monitoring the status of index0. Upon the threshold of index0 is reached during the transfer of DMA1 201, its status changes from "active" to "completed". This change in status triggers DMA2 202 to start draining the first data buffer 205. DMA2 cannot start the transfer unless the status is "completed" - Bruce2 col 3 line 1-45 & fig 2][With each DMA engine performing its corresponding data transfer for assigned data stripes, original data is reconstructed in the cache. The I/O interface, in turn, is in charge of the transfer of the reconstructed data in the cache to the requesting system host - Bruce col 2 lines 46-60], and wherein, 
            during the first operation, the buffer memory secures a storage space having the data size of the read transmission unit, in response to the second data sub-group output from the flash DMA [space is set aside in buffer; buffer space may be set aside for accommodating memory access requests perfumed via scatter/gather operations - Bruce col 2 lines 21-60].
            Bruce does not explicitly disclose a dual DMA architecture including a host side DMA in addition to a flash memory DMA and parallel data transfer from flash memory to a host I/O interface via buffer.
Nevertheless, in the same field of endeavor Bruce2 teaches: Hardware assisted non-volatile memory-to-input/output direct memory access (DMA) transfer using a dual DMA architecture including a host side DMA in addition to a flash memory DMA. Bruce2 further teaches an improved data transfer process using two novel schemes; 1) The use of dependency table to facilitate the transfer from memory-to-IO with less intervention from the processor and 2) the use of Bus Snooping scheme to bypass the transfer to cache making the transfer directly from memory to IO bus. This makes the transfer from memory to IO completed in single transfer – Bruce2 title, abstract, fig 2-3. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a dual DMA architecture and to facilitate parallel data transfer from flash memory to a host I/O interface via buffer in the invention of Bruce as taught by Bruce2 because this would be advantageous for making data transfer more efficient between host and a flash memory device (Bruce2 abstract, col 1 lines 13-31). 
With respect to independent claim 12 since the instant claim is substantially similar in scope relative to claim 1, it is rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim contains one or more limitations which are addressed below:
A host interface coupled to a host [host interface 101 coupled to host 100 - Bruce fig 1];
wherein the second controller includes: a host DMA configured to read the multiple data sub-groups stored in the buffer memory and to output the multiple data sub-groups to the host, in the second operation; and a host control circuit configured to control the host DMA While DMA2 202 descriptors are being prepared, DMA1 201 descriptors can be prepared in parallel… index0 status is "ready", once the first descriptor 212 of DMA1 201 is ready, DMA1 201 can start transferring data from memory 203 to cache 204 filling up the first data buffer 205, and index0 status changes from "ready" to "active". DMA2 202 is monitoring the status of index0. Upon the threshold of index0 is reached during the transfer of DMA1 201, its status changes from "active" to "completed". This change in status triggers DMA2 202 to start draining the first data buffer 205. DMA2 cannot start the transfer unless the status is "completed" - Bruce2 col 3 line 1-45 & fig 2][With each DMA engine performing its corresponding data transfer for assigned data stripes, original data is reconstructed in the cache. The I/O interface, in turn, is in charge of the transfer of the reconstructed data in the cache to the requesting system host - Bruce col 2 lines 46-60 [Bruce col 2 lines 21-60 in view of Bruce2 col 3 line 1-45 & fig 2]
With respect to independent claim 17 since the instant claim is substantially similar in scope relative to claim 1 & 4, it is rejected according to substantially the same rationale as applied to claim 1 & 4, with minor differences considered.  The instant claim contains one or more limitations which are addressed below: 
dividing data read from a memory device into multiple data sub-groups each having a data size smaller than a data size of a read transmission unit [transferring large blocks of data through a scatter-gather approach. The term "scatter" pertains to the distribution of the whole data to the entire mass storage system to virtually any flash device in the storage system. Likewise, the term "gather" relate to the fact that each small piece of data scattered throughout the storage system is retrieved to reconstruct the original data in the cache. The concepts of striping and interleaving are utilized to achieve the scatter-gather approach for the data transfer - Bruce col 4 lines 15-26; scatter/gather requires dividing and reassembling data in the course of performing memory access operations - Bruce col 2 lines 21-60 in view of title & abstract];
sequentially securing a storage space having the data size of the read transmission unit [space is set aside in buffer; buffer space may be set aside for accommodating memory access requests perfumed via DMA enabled scatter/gather operations - Bruce col 2 lines 21-60 in view of teaching in Bruce2 that DMAs are used sequentially or simultaneously - Bruce2 col 1 lines 29-31];
sequentially storing the multiple data sub-groups in the buffer memory; and performing a second operation of sequentially reading the multiple data sub-groups stored in the buffer memory and sequentially outputting the multiple data sub-groups to a host [A DMA engine will initiate a read operation from the corresponding flash device through a flash buffer chip. Data stripe retrieved from the flash devices are transmitted over the flash memory bus and buffered by the flash buffer chip. The flash buffer chip forwards the data in its buffer to the DMA controller via a high speed bus. Lastly, the DMA engine forwards data stripe in the DMA controller's data buffer to the cache. With each DMA engine performing its corresponding data transfer for assigned data stripes, original data is reconstructed in the cache. The I/O interface, in turn, is in charge of the transfer of the reconstructed data in the cache to the requesting system host - Bruce col 1 lines 47-60 in view of teaching in Bruce2 that DMAs are used sequentially or simultaneously - Bruce2 col 1 lines 29-31];
With respect to dependent claim 2 Bruce/Bruce2 discloses wherein the controller further includes: a flash control circuit configured to control the flash DMA [DMA1 configured to control the flash DMA - Bruce2 fig 2]; a host control circuit configured to control the host DMA [DMA2 configured to control the host DMA - Bruce2 fig 2]; and a buffer control circuit configured to control the buffer memory [cache, along with DMA controller buffer are all controlled by control circuitry which facilitates access to the various buffers - Bruce col 2 lines 21-60].
With respect to dependent claim 4 Bruce/Bruce2 discloses wherein the flash DMA: sequentially transmits the multiple data sub-groups to the buffer memory; and outputs, to the buffer control circuit, read start information indicating that read streaming has been started when a first data sub-group, among the multiple data sub-groups, is transmitted to the buffer memory [Read from Flash request from the external host device for the data 201 will result to the local processor generating instructions for each engine 203A-203C in the DMA controller 202 to retrieve each corresponding data stripe 201A-201C from flash devices 210A-210C… Correspondingly, each engine 203B-203C will forward subsequent data stripes 201B-201C from flash devices 210B-210C to the cache 200. This results to the reconstruction of the original data 201 in the cache 200 – Bruce col 7 lines 16-45] [DMA2 102 must have a way to know when it can start draining the data buffer and that DMA2 102 must have a way to free up used resources all without the help of the processor. This can be done with the use of a dependency table 209 as shown in FIG. 2. FIG. 2 is a diagram illustrating the novel way of transferring data from memory to IO bus where the process is handled with less intervention from the processor - Bruce2 col 3 line 1-35].
With respect to dependent claim 7 Bruce/Bruce2 discloses wherein the flash DMA outputs a completion signal for the first operation to the flash control circuit when the first data sub-group is transmitted to the buffer memory [Dependency table 209 indicates output completed signal when data transmitted to buffer - Bruce2 col 3 line 1-45 & fig 2].
With respect to dependent claim 8 Bruce/Bruce2 discloses wherein the flash control circuit outputs data storage space position information to the host control circuit in response to the completion signal [data descriptors and indexes 212 function to indicate/output data storage space position information to the host control circuit - Bruce2 col 3 line 1-45 & fig 2].
With respect to dependent claim 9 Bruce/Bruce2 discloses wherein the host control circuit controls the host DMA to read the multiple data sub-groups stored in the buffer memory in response to the data storage space position information and output the multiple data sub-groups to the host [Bruce col 2 lines 21-60 in view of Bruce2 col 3 line 1-45 & fig 2].
dependent claim 10 Bruce/Bruce2 discloses wherein the buffer memory is controlled in the second operation such that only a data sub-group which has been completely stored in the buffer memory, among the multiple data sub- groups, is read and output [While DMA2 202 descriptors are being prepared, DMA1 201 descriptors can be prepared in parallel. Each descriptor pair must point to the same data buffer. In this case, both DMA1 201 first descriptor 212 and DMA2 202 first descriptor 206 point to the first data buffer 205. Since index0 status is "ready", once the first descriptor 212 of DMA1 201 is ready, DMA1 201 can start transferring data from memory 203 to cache 204 filling up the first data buffer 205, and index0 status changes from "ready" to "active". DMA2 202 is monitoring the status of index0. Upon the threshold of index0 is reached during the transfer of DMA1 201, its status changes from "active" to "completed". This change in status triggers DMA2 202 to start draining the first data buffer 205. DMA2 cannot start the transfer unless the status is "completed".  - Bruce2 col 3 line 1-45 & fig 2][With each DMA engine performing its corresponding data transfer for assigned data stripes, original data is reconstructed in the cache. The I/O interface, in turn, is in charge of the transfer of the reconstructed data in the cache to the requesting system host - Bruce col 2 lines 46-60].
With respect to dependent claim 11, 19 Bruce/Bruce2 discloses wherein the first operation on all of the multiple data sub-groups except the first data sub-group and the second operation on all of the multiple data sub-groups except the last data sub-group are performed in parallel [While the first data buffer is being drained, another data buffer can be filled in parallel from memory. The transfer continues in this fashion, two DMAs operating in parallel utilizing multiple buffer spaces - Bruce2 col 1 lines 22-25 in view of col 6 line 40 – col 7 line 53]. 
With respect to dependent claim 15 Bruce/Bruce2 discloses wherein the flash DMA sequentially transmits the multiple data sub-groups to the buffer memory, and the host DMA sequentially reads the multiple data sub-groups stored in the buffer memory and outputs the multiple data sub-groups to the host, after a first data sub-group among the multiple data sub-groups is transmitted to the buffer memory to be stored in the buffer memory [Read from Flash request from the external host device for the data 201 will result to the local processor generating instructions for each engine 203A-203C in the DMA controller 202 to retrieve each corresponding data stripe 201A-201C from flash devices 210A-210C… Correspondingly, each engine 203B-203C will forward subsequent data stripes 201B-201C from flash devices 210B-210C to the cache 200. This results to the reconstruction of the original data 201 in the cache 200 – Bruce col 7 lines 16-45] [DMA2 102 must have a way to know when it can start draining the data buffer and that DMA2 102 must have a way to free up used resources all without the help of the processor. This can be done with the use of a dependency table 209 as shown in FIG. 2. FIG. 2 is a diagram illustrating the novel way of transferring data from memory to IO bus where the process is handled with less intervention from the processor - Bruce2 col 3 line 1-35].
dependent claim 16 Bruce/Bruce2 discloses wherein the buffer memory includes a buffer control circuit configured to secure the storage space when the first data sub-group is transmitted to the buffer memory to be stored in the buffer memory [buffer space may be set aside for accommodating memory access requests perfumed via scatter/gather operations - Bruce col 2 lines 21-60].

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bruce/Bruce2 further in view of Lakshmanamurthy (US PGPUB # 20070156946).
With respect to dependent claim 5 Bruce/Bruce2 does not explicitly disclose the limitations of the instant claim.  Nevertheless in the same field of endeavor Lakshmanamurthy teaches a memory controller implementing a scheduler for resource allocation and transaction sorting – Lakshmanamurthy 0023, 0038, 0042. Therefore Bruce/Bruce2 further in view of Lakshmanamurthy discloses wherein the buffer control circuit includes a schedule engine [scheduler 240 & 245 – Lakshmanamurthy 0023, 0038, 0042], and the schedule engine controls the buffer memory to secure a storage space of the multiple data sub-groups [scheduler manages allocation of resources for transactions and may allocate or set aside resources for various transactions – Lakshmanamurthy0038, 0042][buffer space may be set aside for accommodating memory access requests perfumed via scatter/gather operations - Bruce col 2 lines 21-60] to be received from the flash DMA in response to the read start information [read instruction/command is understood to be read start information and is performed via DMA transfer - Bruce col 2 lines 21-60]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a scheduler for resource management in the invention of Bruce/Bruce2 as taught by Lakshmanamurthy because this would be advantageous for sorting, ordering or otherwise organizing memory transactions to execute efficiently and coherently (Lakshmanamurthy 0038, 0042 in view of 0002). 
With respect to dependent claim 6 Bruce/Bruce2 discloses wherein the schedule engine is implemented with a Tomasulo algorithm or Scoreboard algorithm [scheduler implemented via scoreboarding - Lakshmanamurthy 0023].

Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not 
Regarding applicant’s argument\ on page 14-15 pertaining to the 112 rejection, that “It is respectfully submitted that the limitation “sequentially securing a storage space having the data size of the read transmission unit” is fully supported by the paragraph [0077] of the specification. 	The paragraph [0077] of the specification discloses, for example, “[t]he schedule engine outputs a data storage reservation signal reservation signal to the buffer memory 1270 to secure a storage space for the data group(s) to be received from the flash DMA 1280, in response to the read streaming start signal RSS_signal.” Emphasis added. [The examiner respectfully submits that the limitation “sequentially securing a storage space having the data size of the read transmission unit” is more specific than what is disclosed in the specification, and thus outside the scope of what is clearly supported by the specification].
Regarding applicant’s argument on page 17-18 pertaining to the 103 rejection, summarized as: “Bruce fails to teach or suggest that a first operation of storing data temporarily stored in a memory device in a buffer memory and a second operation of outputting the data stored in the buffer memory to a host are performed in parallel, wherein, in the first operation, a flash DMA receives the data having a data size of a read transmission unit, divides the data into multiple data sub-groups each having a data size smaller than the data size of the read transmission unit, and outputs the multiple data sub-groups to the buffer memory, wherein, during the second operation, the host DMA receives a first data sub-group among the multiple data sub-groups stored in the buffer memory prior to a second data sub-group among the multiple data sub-groups, and outputs the first data sub-group to the host, and wherein, during the first operation, the buffer memory secures a storage space having the data size of the read transmission unit, in response to the second data sub-group output from the flash DMA, as recited in claim 1. 	More specifically, the Final Office Action at pages 2-5 asserts that Bruce discloses the features related to the claimed first and second operations.  	[The examiner respectfully submits that Bruce teaches “While the first data buffer is being drained, another data buffer can be filled in parallel from memory” in col 1 lines 15-30]@ page 18, stated more specifically as: “At col. 5, lines 44-62 of Bruce, Bruce discloses ‘Tal DMA controller 105 comprises a plurality of engines 106. Each engine in the DMA controller 105 works independently. The engines 106 facilitate the concurrent operations across the flash banks 112A-112C of each flash module 109A-109C coupled to the DMA controller 105 over the high speed busses 108A-108C. Since each engine works independently, execution of the instructions issued by the local processor 102 for each engine does not follow an exact sequence. That is, any engine could initiate the first transfer of data from the cache 103 to the corresponding flash device in the storage array 114.” In the same The examiner respectfully submits that Bruce teaches “While the first data buffer is being drained, another data buffer can be filled in parallel from memory” in col 1 lines 15-30]
@p.19 “That is, it appears that Bruce merely discloses that the data are transmitted to a data buffer or cache. Meanwhile, in the claimed invention, multiple data sub-groups are buffered in a buffer memory in a first operation, and the multiple data sub-groups are transmitted to a host in a second operation. Each of the multiple data sub-groups has a data size smaller than the data size of the read transmission unit. That is, a data transmission unit of the data sub-groups in the first operation and the second operation is smaller than a read transmission unit.	However, Bruce does not disclose multiple data sub-groups each having a data size smaller than data size of the read transmission unit.	
Thus, Bruce fails to teach at least that a first operation of storing data temporarily stored in a memory device in a buffer memory and a second operation of outputting the data stored in the buffer memory to a host are performed in parallel, wherein, in the first operation, a flash DMA receives the data having a data size of a read transmission unit, divides the data into multiple data sub-groups each having a data size smaller than the data size of the read transmission unit, and outputs the multiple data sub-groups to the buffer memory, wherein, during the second operation, the host DMA receives a first data sub-group among the multiple data sub-groups stored in the buffer memory prior to a second data sub-group among the multiple data sub-groups, and outputs the first data sub-group to the host, and wherein, during the first operation, the buffer memory secures a storage space having the data size of the read transmission unit, in response to the second data sub-group output from the flash DMA, as discussed for claim 1.” 	[ The examiner respectfully submits that Bruce teaches buffered parallel data transfer and Bruce2 teaches DMA scatter-gather operations such that the combination of Bruce/Bruce2 appears to render obvious a broadest reasonable interpretation of the instant limitation since during the course of gather operations, using striping and interleaving, multiple smaller units of data are gathered in a buffer in a first operation and then subsequently sent to a host in a second operation.  Parallel buffered transfer is taught at least in col 1 lines 15-30 of Bruce]
@p.21 “That is, it appears that Bruce2 discloses that, while DMA2 202 drains data stored in the first data buffer 105 to IQ bus in a read operation, DMA1 201 starts filling up the next data buffer 107.
However, Bruce2 does not disclose multiple data sub-groups each having a data size smaller than data size of the read transmission unit. 	Thus, Bruce2 fails to teach at least that a first operation of The examiner respectfully submits that Bruce teaches buffered parallel data transfer and Bruce2 teaches DMA scatter-gather operations such that the combination of Bruce/Bruce2 appears to render obvious a broadest reasonable interpretation of the instant limitation since during the course of gather operations, using striping and interleaving, multiple smaller units of data are gathered in a buffer in a first operation and then subsequently sent to a host in a second operation].
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              Examiner, Art Unit 2133      
/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133